Name: 2008/138/EC: Commission Decision of 19 December 2007 on State aid concerning compensations under the manure decree (CÃ 12/1999) (notified under document number C(2007) 6777)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  means of agricultural production;  economic policy;  Europe
 Date Published: 2008-02-20

 20.2.2008 EN Official Journal of the European Union L 44/29 COMMISSION DECISION of 19 December 2007 on State aid concerning compensations under the manure decree (C 12/1999) (notified under document number C(2007) 6777) (Only the Dutch and French versions are authentic) (2008/138/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 88(2) thereof, Having called on interested parties to submit their comments pursuant to the provision(s) cited above (1), Whereas: I. PROCEDURE (1) By letter of 3 July 1998, the Belgium authorities notified the above mentioned aid pursuant to Article 88(3) of the EC Treaty. (2) By letter No SG-Greffe (1999) D/2211 of 26 March 1999, the Commission opened the formal investigation procedure pursuant to Article 88(2) of the EC Treaty. Belgium subsequently expressed comments by letter of 28 April 1999. (3) The Commission received comments from interested parties. It forwarded them to Belgium by letter of 30 June 1999, which was given the opportunity to react. The Belgian authorities sent the Commission additional information by letter of 1 June 1999, 27 June 2000 and 23 July 2001. (4) By letter of 12 March 2007, Belgium informed the Commission that it was withdrawing the notified measure. In this letter Belgium confirmed that the aid has not been paid. II. CONCLUSION (5) Up to the date on which it received the request of withdrawal from Belgium, the Commission had not taken any formal decision on the notification in question. In these circumstances, it accepts the withdrawal of the notification within the meaning of Article 8(1) of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (2). (6) The formal investigation procedure should therefore be closed pursuant to Article 8(2) of Regulation (EC) No 659/1999 as it is now superfluous, HAS ADOPTED THIS DECISION: Article 1 The formal investigation procedure regarding an aid concerning compensations under the manure decree is hereby closed pursuant to Article 8(2) of Regulation (EC) No 659/1999. Article 2 This Decision is addressed to Belgium. Done at Brussels, 19 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ C 129, 8.5.1999, p. 2. (2) OJ L 83, 27.3.1999, p. 1.